Title: From John Adams to Timothy Pickering, 12 November 1799
From: Adams, John
To: Pickering, Timothy



Sir
Philadelphia Nov 12th 1799

I think it will be expedient to lay before congress, on the second day of the session, all the papers which relate to the embassy to France, that they may be printed together, & the public enabled to judge from correct and authentic documents. To this end I request you to order copies to be made of your letter to Mr. Murray & his answer, of his letter to Talleyrand & his answer which should be copied in French, and accompanied with a translation into English
The proclamations, that respecting St. Domingo the insurrection in Pensylvania and that respecting St. Domingo should also be laid before congress, together with copies of any other papers relative to both transactions, which you may judge necessary or proper & I pray you to have them prepared accordingly.
The organization of the government of the missisippi territory & the demarcation of the line should perhaps be mentioned to congress, & I pray you to furnish me a sketch of the facts as they appear from the intelligence in your office.
I have the honor to be Sir your very humble servant
